ACCEPTED
                                                                                            06-17-00091-CV
                                                                                  SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                         12/4/2017 12:00 AM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK


                                    In The
                               Court of Appeals
                Sixth Appellate District of Texas at Texarkana     FILED IN
                                                             6th COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
                                                                   12/4/2017 8:49:00 AM
                                                                      DEBBIE AUTREY
                                No. 06-17-00091-CV                         Clerk




                      KENNETH CRAIG MILLER, Appellant

                                          v.

                       GREGG COUNTY, TEXAS, Appellee

 ____________________________________________________________________

      On Appeal from the County Court at Law No. 2 of Gregg County, Texas
                     Trial Court Cause No. 2017-703-CCL2
 ____________________________________________________________________

  Before the Honorable Joe D. Clayton (Senior State District Judge), Judge Presiding

 ____________________________________________________________________

APPELLANT KENNETH CRAIG MILLER’S UNOPPOSED SECOND MOTION
       FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF
 ____________________________________________________________________



                                       ANDREW R. KORN
                                       State Bar of Texas Identification No. 11683150

                                       THE KORN DIAZ FIRM
                                       4221 Avondale Avenue
                                       Dallas, Texas 75219
                                       (214) 521-8800 (Telephone)
                                       (214) 521-8821 (Fax)
                                       akorn@kbdtexas.com (Email address)

                                       ATTORNEY FOR APPELLANT
                                       KENNETH CRAIG MILLER
      Pursuant to TEX. R. APP. P. 10.5(b), Appellant Kenneth Craig Miller

(“Appellant”) asks the Court for an extension of time to file his Appellant’s Brief

(“Brief”).

      1.     TEX. R. APP. P. 10.5(b)(1)(A): The deadline for filing the Brief was

November 30, 2017.

      2.     TEX. R. APP. P. 10.5(b)(1)(B): The length of the extension sought is

one day so that the new filing deadline would be December 1, 2017.

      3.     TEX. R. APP. P. 10.5(b)(1)(C):        Additional time is requested by

Appellant because Appellant e-filed his brief less than hour after midnight on

November 30, 2017. The undersigned had the Brief ready to be filed on the evening

of November 30, 2017 – at least to the point where he allowed his assistant to leave

to attend class (at SMU Law School’s evening program). The undersigned’s assistant

returned to the office after class and proceeded to edit and complete the Brief and

Appendix. The assistant did finish her portion before midnight, but due to the need

for further revision of that version of the Brief, the undersigned could not get his

final revision completed and in e-mail ready form before midnight. At that point, the

undersigned went outside, took a few minute breather, attempted to ignore the dark

thoughts racing through his mind, prayed, and returned to his desk. Where the

undersigned took a deep breath, said a brief prayer, and finished up his final proof.

The undersigned’s assistant then completed the edits, re-saved the final version of

the Brief to .pdf format, and e-filed the Brief at 12:49 a.m.


                                                                               Page 2
      4.      TEX. R. APP. P. 10.5(b)(1)(D): There was one previous extension

granted for 15 days.


                           REQUEST FOR RELIEF SOUGHT

      For these reasons, Appellant requests that the Court sign an order:

           • extending the time for filing Appellant’s Brief up to and including
             December 1, 2017; or alternatively
           • deeming the Appellant’s Brief e-filed at 12/1/2017 12:49 AM CST
             (Envelope Number: 21011879) timely filed.


                                      Respectfully submitted,


                                      By:
                                             Andrew R. Korn
                                      State Bar of Texas Identification No. 11683150

                                      THE KORN DIAZ FIRM
                                      4221 Avondale Avenue
                                      Dallas, Texas 75219
                                      (214) 521-8800 (Telephone)
                                      (214) 521-8821 (Fax)
                                      akorn@kbdtexas.com (Email address)

                                       ATTORNEY FOR APPELLANT
                                       KENNETH CRAIG MILLER

                       CERTIFICATE OF CONFERENCE

      In accordance with TEX. R. APP. P. 10.1(a)(5), Counsel for Appellant certifies

that on December 2, 2017, Counsel for Appellee, stated in writing that Appellee does

not oppose the extension sought herein.


                                      By:
                                             ANDREW R. KORN
                                                                               Page 3
                           CERTIFICATE OF SERVICE

      This instrument was served on December 2, 2017, in compliance with TEX.

R. APP. P. 9.5(b)(1) as follows:

Robert S. Davis, Esq.                     Via ECF
FLOWERS, DAVIS, P.L.L.C.
1021 ESE Loop 323, Suite 200
Tyler, Texas 75701


                                    By:
                                          Andrew R. Korn




                                                                         Page 4